Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 9/16/2021 is acknowledged.
Claims 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims (A.) 17 & (B.) 18 recites the broad recitation (A.) a range of monomer to trimer (B.) monomer selections, and the claim also recites (A.) a range of monomer to trimer ratio values of 3:1 – 20:1 & (B.) a particular monomer selection which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 18 and 19 recites the limitation "said monomer” and “said trimer”, respectively, in their first lines.  There is insufficient antecedent basis for this limitation in the claim.
	Though claim 16 from which these claims depend recite an “aliphatic and/or alicyclic isocyanate monomer” and an “aliphatic and/or alicyclic isocyanate trimer”, the generically recited terms referred to by claims 18 and 19 can not be definitively equated back to these terms and must be corrected appropriately.

Allowable Subject Matter
Claims 16 and 20-22 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicants set forth claims to compositions useful for the realization of non-yellowing, non-aromatic isocyanate based flexible foams having useful effects and properties.  The prior art, including the closest cited CN101157747, is insufficient in its teaching or fair suggestion of compositions involving aliphatic isocyanate combinations as claimed and polyol combinations as claimed and their accompanying ratios as defined by the claims.

s 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Rejoinder
	The inventions of claims 25-30 are directed towards a grouping of inventions that are ineligible for rejoinder and should be cancelled at this time. 
	Claim 24 is currently not eligible for rejoinder and needs to be either cancelled or amended to definitively recite a basis for determination of the ranges of cream and rise times recited by this claim.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aou et al. , Nozawa et al. and Kageoka et al. are cited for their disclosures of relevant reaction mixes involving isocyanates and polyols related to the instant concern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/Primary Examiner, Art Unit 1765